DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randall Notzen on 02/25/2021.

The application has been amended as follows: 


1. (Currently Amended) A method for performing of a location determination for determining of a candidate area of a heart disorder of a heart, while applying information from an ECG device and a processing unit, the method comprising:

obtaining a torso model and/or a heart model of a subject;

for the purpose of determining locations for positioning ECG electrodes on the subject, determining of an origin in the torso model and/or heart model;
obtaining location information relating to a number of ECG electrodes to be positioned relative to the torso model and/or heart model of the subject;
based on the obtained location information in the torso model and/or heart model, positioning of the number of ECG electrodes on the subject;
obtaining of electrode measuring information related to respective distinct ECG
electrodes,
constructing weighted vectors based on electrode measuring information while applying a predetermined ECG feature,
relating the weighted vectors to the origin and the respective electrodes; 
based on the weighted vectors relative to the origin, constructing of an initial anatomical feature vector determining an initial anatomical feature geography and determining a direction towards the candidate area, wherein the initial anatomical feature geography is an initial ECG feature plane;

repeating the constructing of the further ECG feature vector until [[a shift]] the shifting is smaller than a predetermined threshold.

5. (Canceled)

Response to Arguments
Applicant’s arguments filed 02/02/2021, with respect to the claims rejections set forth in the Final Rejection mailed 11/02/2020 have been fully considered and are persuasive.  The claims rejections set forth in the Final Rejection mailed 11/02/2020  have been withdrawn. 
Allowable Subject Matter

Claims 1, 3, 6-26 and 34 are allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792